Motion by appellant to reverse a judgment of the Supreme Court, Kings County, rendered November 7,1963; or in the alternative to remand the action to the trial court for a hearing. Upon the consent of the District Attorney, motion granted to the extent of remanding the action to the trial court for a hearing and determination on the issue of appellant’s contention that he was denied due process and his right to a speedy trial. In all other respects motion denied. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.